DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed on 06/22/2022 has been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s)  1-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yeoh et al. (US 20140111992; “Yeoh” hereinafter) in view of Kazusaka et al. (US 5247291 ; “Kazusaka” hereinafter).
Regarding claim 1, Yeoh (figs. 1-3, 8) discloses a digital display (100), comprising: a light unit (“Each display segment 120 may have a corresponding light source associated therewith that, when activated or lit, illuminates the corresponding segment 120”, Par. [0031]) having a light emitting surface (108); a display unit having a display surface corresponding to the light emitting surface (108, figs. 1A-1B, 3; Par. [0031]); and a fixing unit (204) being used to hold the display unit upright on an external substrate (Par. [0033]).  
Yeoh does not explicitly disclose wherein the display surface of the display unit is not parallel to the external substrate.
Kazusaka teaches a digital display comprising a display unit (8) wherein a display surface (81) of the display unit (8) is not parallel to a surface of a substrate (14) (the display surface 81 of the digital display 8 is orthogonal; to the upper surface of the printed wiring board 14, figs. 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the orientation of the digital display unit of Yeoh such that the display surface of the display unit is not parallel to the external substrate as taught by Kazusaka because such modification minimizes the surface area occupied by the digital unit. 
Regarding claim 2, Yeoh in view of Kazusaka (relied on Yeoh, figs. 1-3) discloses wherein the display unit and the fixing unit (204) are formed as an integrated component (Par. [0039]).  
Regarding claim 3, Yeoh in view of Kazusaka (relied on Yeoh, figs. 1-3) discloses wherein the fixing unit (204) includes a plurality of fixing parts (116) and at least one supporting part (212) correspondingly embedded in the display unit, the plurality of fixing parts (116) being exposed outside the display unit (figs. 2A-2C).  
Regarding claim 4, Yeoh in view of Kazusaka (relied on Yeoh, figs. 1-3) discloses wherein the fixing unit (116) has a U- shaped or a W-shaped structure (fig. 2A), and the supporting part (212) connects the two adjacent fixing parts (116) (fig. 2A).  
Regarding claim 5, Yeoh in view of Kazusaka (relied on Yeoh, figs. 1-3) discloses wherein the fixing unit (204) includes a plurality of supporting members (216), one end of each of the supporting members is connected to the display unit (figs. 3, 4A), and another end of each of the supporting members is exposed outside the display unit (fig. 3, 4A).  
Regarding claim 6, Yeoh in view of Kazusaka (relied on Yeoh, figs. 1-3) discloses wherein the light unit (412) has a front as the light emitting surface and a rear opposite to the front and a plurality of terminals  (216 or 116) connected to the rear (fig. 3).  
Regarding claim 7, Yeoh in view of Kazusaka (relied on Yeoh, figs. 1-3) discloses wherein the fixing unit (204) includes a positioning member (228), and the positioning member is connected to the rear (figs. 2A-3).  
Regarding claim 8, Yeoh in view of Kazusaka (relied on Yeoh, figs. 1-3) discloses wherein one end of each of the terminals (116) passes through the positioning member (228) and is connected to the rear, and the one end and another end of each of the terminals (116) are arranged in a staggered manner and parallel to each other (fig. 3).  
Regarding claim 9, Yeoh in view of Kazusaka (relied on Yeoh, figs. 1-3, 8) discloses wherein the fixing unit (204) has a bottom surface adjacent to the external substrate (fig. 8); wherein each of the terminals (116) has a front end part (“front end part”, annotated fig. 3), a rear end part (“rear end part”, annotated fig. 3), and a mid-end part (“mid-end part”, annotated fig. 3), the mid- end part is connected to the front end part and the rear end part (annotated fig. 3), the front end part passes through the positioning member (228) (fig. 3) and is connected to the rear of the light unit (fig. 3, 4A), the front end part and the rear end part are arranged in a staggered manner and parallel to each other (annotated fig. 3), and the mid-end part is inclined relative to the front end part and the rear end part (annotated fig. 3); wherein a contact where the rear end part is in contact with the external substrate (fig. 8) is parallel to and coplanar with the bottom surface (fig. 3). 
Regarding claim 12, Yeoh in view of Kazusaka (relied on Yeoh, figs. 1-3) discloses wherein the fixing unit (204) includes a base (228) connected to the display unit and a plurality of fixing members (216, 116) connected to the base; wherein the base has a plurality of first through holes (through hole in the capsulate 228 through which terminals 116 extend out, fig. 2c), the plurality of terminals (116) are L-shaped structures (figs. 2c,3) that are arranged in two rows (one row of 116 on each side of the base or encapsulant 228, fig. 2c), each of the plurality of terminals passes through the corresponding first through hole (fig. 2c), one end of each of the terminals (116) is connected to the rear, and another end of each of the terminals is connected to the external substrate (804). 


    PNG
    media_image1.png
    732
    725
    media_image1.png
    Greyscale
 
 


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yeoh in view of Kazusaka as applied to claim 7, and in further view of Crotty (US 20110299262; “Crotty” hereinafter).

Regarding claim 10, Yeoh in view of Kazusaka (relied on Yeoh, figs. 1-3) discloses wherein the fixing unit (204) includes a shield member  (104; “suitable materials that may be used for the package body 104 include, without limitation, plastic (e.g., PET, PTFE, PVC, etc.), ceramic, glass, metal, alloys, or combinations thereof”, Pr. [0030]) having a window (104 have windows 120 corresponding to a light source); wherein the light unit and the display unit are arranged inside the shield member (104) (figs. 1A, 3), and the display surface of the display unit corresponds to the window; wherein the shield member includes a front part (108) and a plurality of side parts (112), the front part has the window, the plurality of side parts are connected to the front part (Par. [0029]).
Yeoh in view of Kazusaka does not explicitly disclose each of the side parts protrudes downward to form at least one third fixing part.  
Crotty (figs 11-14) teaches a shield member includes a plurality of sides (406), and each of the side parts (406) protrudes downward to form at least one fixing part (408) (“The shield 400 generally includes sidewalls 406 and latching members or protruding legs 408 integrally formed or defined by the sidewalls 406”, Par. [0062]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the digital display of Yeoh in view of Kazusaka to include at least one fixing part that protrudes downward form each of the side parts of the shield member as  taught by Crotty because such modification helps to fix the shield member onto the substrate or circuit board.


Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yeoh in view of Kazusaka as applied to claim 12, and in further view of Blossfeld et al. (US 20110170269; “Blossfeld” hereinafter).
Regarding claim 13, Yeoh in view of Kazusaka (relied on Yeoh, figs. 1-3) discloses wherein the fixing unit (204).
Yeoh does not explicitly disclose the fixing unit further includes a holder disposed on the base, the holder has a top surface and a bottom surface, and the holder further has a plurality of grooves arranged at intervals; wherein each of the grooves has a first surface and a second surface that are arranged adjacent to each other in a staggered manner; wherein a distance between the first surface and the bottom surface is smaller than a distance between the second surface and the bottom surface.  
Blossfeld (fig. 7B) teaches a fixing unit (fig. 7B) comprising a holder (22) disposed on a base (14a) (fig. 7B), the holder has a top surface (outer surface of the header 22 along or onto which pin legs 62 extend, “top surface” as depicted in annotated fig. 7B) and a bottom surface (inner surface of header 22 though which terminal legs 64 extend out, “bottom surface” as annotated in fig. 7B), and the holder further has a plurality of grooves (grooves along or in which pin legs 62 of the pins 24 extend, fig. 7B) arranged at intervals (fig. 7B); wherein each of the grooves has a first surface (first surface, Annotated fig. 7B) and a second surface (second surface, Annotated fig. 7B) that are arranged adjacent to each other in a staggered manner (annotated fig. 7B); wherein a distance between the first surface and the bottom surface is smaller than a distance between the second surface and the bottom surface (annotated fig. 7B below).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the fixing unit of Yeoh in view of Kazusaka to include a holder that include a plurality of grooves arranged at intervals and wherein each of the grooves has a first surface and a second surface that are arranged adjacent to each other in a staggered manner and a distance between the first surface and the bottom surface is smaller than a distance between the second surface and the bottom surface as taught by Blossfeld because such modification provides support to the terminals and ensures full engagement between the terminals and the grooves in the holder, and manages to arrange the terminals in staggered manner.

    PNG
    media_image2.png
    523
    617
    media_image2.png
    Greyscale

Regarding claim 14, Yeoh in view of Kazusaka  and Blossfeld discloses the device as claimed in claim 13.
Further, Blossfeld teaches the  fixing unit (fig. 7B) further has at least one slug hole passing (108)  through the holder (22) and the base (hole in the header 22 and the wall 14a through which the terminals leg 64 of the pins 24 passes through).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the fixing unit of Yeoh in view of Blossfeld to incorporate a slug hole that passes through the base and the holder as taught by Blossfeld because such modification allows the terminal pins to extend outside of the fixing unit.
Regarding claim 15, Yeoh in view of Kazusaka and Blossfeld discloses the device as claimed in claim 13.
Furthermore, Blossfeld teaches wherein the fixing unit (fig. 7B) further has at least one avoiding slot (“slot”, annotated fig. 7B) on the top surface (“top surface”, annotated fig. 7B) of the holder adjacent to the plurality of grooves (annotated fig. 7B).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the fixing unit of Yeoh in view of Kazusaka  and Blossfeld to incorporate at least one avoiding slot on the top surface of the holder adjacent to the plurality of grooves as taught by Blossfeld because such modification minimizes the weight of the holder and provides engaging means to engage with the other component of the device.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeoh in view of Kazusaka as applied to claim 12, and in further view of Wong et al. (US 20170004745; “Wong” hereinafter).
Regarding claim 16, Yeoh in view of Kazusaka (figs. 1-3) discloses the display device as claimed in claim 1.
Yeoh in view of Kazusaka does not explicitly disclose wherein one side of the display unit corresponding to the external substrate or the base protrudes to form at least one positioning part.  
Wong (figs. 2-5, 12-13) teaches a digital display comprising a display unit (1); wherein at least one side of the display unit corresponding to an external substrate (3) protrudes to form at least one positioning part ((lower end of the display unit or housing 1 has  a protrusion or extension that disposed at the outer surface of the circuit board 3, figs. 12-13).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the display unit of Yeoh in view of Kazusaka to incorporate a position part that protrude from the display unit as suggested by Wong because such modification provides a positioning or coupling means to affix the display unit to the external substrate.


Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 1, 6, 7, 9 and 10, and a combination of limitations that the shield member further includes an upper part, a lower part and a rear part, the front part is arranged opposite to the rear part, two ends of the plurality of side parts and the upper part are correspondingly connected to the front part and the rear part, one end of the lower part is connected to the front part, and another end of the lower part extends towards the rear part to form at least one matching part; wherein one end of the plurality of side parts, one end of the upper part and one end of the lower part that are each connected to the front part include at least one elastic element. None of the reference art of record discloses or renders obvious such a combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed in the form 892.
Applicant’s arguments with respect to claims 1-16 have been considered but are moot; whereas new rejections have been presented to read on the amended claim language.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAGAR SHRESTHA whose telephone number is (571)270-1236. The examiner can normally be reached 9:30 am-6:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.S/           Examiner, Art Unit 2841                                                                                                                                                                                             

/HUNG S. BUI/           Acting Patent Examiner, 2841/2800